Exhibit 10.1

February 22, 2011

Mr. Daniel J. Dominguez

200 Donald Court

Danville, CA 94506

Dear Dan:

Over the past couple of years you have raised the idea of retirement a number of
times to me, leading to a more formal discussion during your mid-year review
last August about your retirement from Einstein Noah Restaurant Group (“ENRGI”
or “the Company”). Since that time, several options have been discussed, but we
have not yet formalized our agreement. In my mind, it is important for you and
the Company that we develop a clear understanding of the timing and the terms of
your exit from employment with us. Below, I have attempted to detail a specific
plan with regards to your retirement from active employment and your assumption
of a role as a consultant to our brands:

 

  1. We expect Brian Unger to begin employment with the Company as Executive
Vice President of Operations on or about March 1, 2011, and you will work
directly with Brian to share your insights about the Company, and the Operations
Team in particular, to help facilitate a smooth transition from Brian’s start
date until your retirement from the Company on June 30, 2011 (“Date of
Separation”).

 

  2. As part of this transition plan, the Company will provide you the following
(subject to your written agreement with the terms outlined in Exhibit A
attached):

 

  a. At the same time the Company pays out any annual incentive bonus
compensation earned for 2011, you will receive your incentive bonus target for
2011, which will be prorated to reflect payment for the portion of the year 2011
that you were employed by the Company.

 

  b. Any options you have received during your employment with the Company will
continue to vest, and you will be allowed to exercise all vested options until
the earlier of the date the options expire or for a period of thirty-six
(36) months from the Date of Separation. In the event of a Change of Control in
the ownership of the Company during this period, your options will immediately
vest in accordance with the terms of your then current stock option agreements.

 

  c. If you elect to continue health insurance coverage through COBRA for
yourself, your spouse and your son, you will be entitled to continue that
coverage for a period of up to 18 months, beginning July 1, 2011. If you do make
such election, the Company will pay the premium for your coverage in an amount
not to exceed $1000.00 per month for up to the entire eighteen-month period.

 

  3. In addition, on your last date of employment, the Company will provide you
with a check covering your final wages, less applicable withholdings, and the
Company will provide a separate check reflecting a lump sum payment of all
accrued and unused Paid Time Off (“PTO”) as of your date of retirement.



--------------------------------------------------------------------------------

  4. Finally, on January 1, 2012, ENRGI will enter a consulting agreement with
you for an initial period of one year with an option to mutually extend the
consulting agreement for one additional year. The annual fee will be $150,000,
paid in equal monthly installments. A copy of the proposed Consulting Agreement
is attached as Exhibit A. Examples of the services anticipated are:

 

a.      Roll out of coffee program; b.      New store coordination; c.     
Seasonal merchandising execution; and d.       Support for new EVP Operations as
reasonably required

 

  5. In recognition of the terms outlined above and as a normal part of the
transition process, you will also be given a general release and non-compete
agreement for signature on our about the official retirement date, as more fully
described on the attached Exhibit B.

Dan, I thank you for your many years of service with the Company, and I trust
you are excited about the proposed terms for your retirement and the
continuation of your relationship with the Company as a consultant beginning in
January, 2012. If so, I would ask that you signify your agreement with these
terms by executing and dating the agreement in the space set forth below.

Best regards,

Jeffrey J. O’Neill

President and Chief Executive Officer

AGREED TO AND ACCEPTED this      day of         , 2011.

 

By:  

 

  Daniel J. Dominguez



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into as the 1st of
January, 2012 (the “Effective Date”), by and between Einstein and Noah Corp., a
Delaware corporation (the “Company”), and Daniel J. Dominguez (the
“Consultant”).

RECITALS

A. The Company is primarily engaged in the food service business, including the
sale of bagels, bagel-related products, cream cheese and other spreads,
sandwiches, soups, salads, baked goods, breakfast items, hot and cold beverages,
teas, coffees and other food products and merchandise.

B. The Company desires to retain Consultant to provide consulting services as
described in this Agreement in connection with the Company’s ongoing business
under the terms and conditions set forth herein, and Consultant desires to be so
retained.

NOW, THEREFORE, for good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1. Retention as Independent Consultant. The Company hereby retains Consultant as
an independent advisor (but not as an employee) beginning on the Effective Date
and subject to termination as provided in Section 10. In such capacity,
Consultant shall perform the services and provide the deliverables identified on
Exhibit A attached to this Agreement (collectively, the “Services”). Exhibit A
is by this reference incorporated into this Agreement. In the event of a
conflict between the terms of this Agreement and the terms of Exhibit A, the
terms of this Agreement shall govern. As an independent contractor, Consultant
shall accept any directions from the Chief Executive Officer of the Company
pertaining to the Services but shall be solely responsible for the means and
method of work in which it will perform Services under this Agreement.
Consultant will complete all Services in the agreed upon timeframe identified on
Exhibit A. To do so, Consultant shall determine his schedule and shall not be
subject to the Company’s personnel policies and procedures, other than those
specifically required by the Company of its consultants and contractors.
Consultant will comply with Company’s harassment policies as they relate to
Company employees. The Company will not set a minimum or maximum number of hours
that the Consultant or any of its employees or agents may work in any given day.

 

  a. Consultant represents to the Company that he is able to work legally within
the United States and can provide documentation as such upon arrival.

 

  b. Consultant acknowledges that he is not subject to any contractual
arrangement or non-compete clauses from any former clients or other third
parties and that any other consulting being performed by Consultant does not and
will not conflict nor impede with its ability to perform duties outlined in this
Agreement (including on Exhibit A).

2. Changes to Services. Either party may request modifications to the Services
in writing from time to time. The request must contain sufficient detail to
enable the other party to assess the impact of the requested change on this
Agreement. To be effective and binding, a change to the Services must be in
writing and signed by both parties (a “Change Order”). Until the parties agree
to a Change Order, the latest agreed terms to the Services continue to apply.

3. Compliance with Legal Requirements. The Company shall not provide workers’
compensation, disability insurance, Social Security or unemployment compensation
coverage or any other statutory benefit to Consultant. Consultant shall comply
at its expense with all applicable provisions



--------------------------------------------------------------------------------

of workers’ compensation laws, unemployment compensation laws, Federal Social
Security law, the Fair Labor Standards Act, federal, state and local income tax
laws, and all other applicable federal, state and local laws, regulations and
codes relating to terms and conditions required to be fulfilled by independent
consultants. Other than as stated in this Agreement, Consultant shall be solely
responsible and liable for all expenses, costs, liabilities, assessments, taxes,
maintenance, insurance, undertakings and other obligations incurred by
Consultant, its agents or employees or any sub-consultants.

4. Compensation.

 

  a. Consulting Fee. The Company shall pay Consultant a total consulting fee
(the “Consulting Fee”) of $150,000.00 (USD) per year for the work performed
pursuant to this Agreement. The fee will be divided into equal monthly
installments, and Consultant will be expected to perform services pursuant to
the terms of this Agreement on an average of ten (10) days per month during the
term of the Agreement, unless the parties mutually agree otherwise in a writing
signed by both parties.

 

  b. Invoicing. Consultant will submit an invoice to the Company for the
Consulting Fee on a monthly basis and such other information and/or support
documentation as the Company may reasonably request. The Company will pay
correct invoices in U.S. dollars within 30 days after receipt of the invoice at
the invoiced amount except for amounts that the Company disputes in good faith
for which it has provided notice to Consultant.

 

  c. Expense Reimbursement. The Company shall reimburse Consultant for his
reasonable and necessary out-of-pocket expenses incurred at the request of the
Company, subject to Consultant providing reasonable supporting documentation
related to the expense. Expenses shall be reported on a Company provided expense
reimbursement form and paid on a monthly basis, as necessary. All expenses shall
be approved by Paul Freeman, or approved representative. In addition, the
Company will make available the services of Corporate Travel for travel
arrangements and asks that the Consultant utilize its services when making
travel arrangements. All travel arrangements must be pre-approved by the Company
and comply with the Company’s then existing travel policy.

5. Place of Performance. The Consultant shall perform the Services in such
locations as the Consultant and the Company shall agree.

6. Warranty. Consultant represents and warrants that (a) the Services will be
provided in a professional and good and workmanlike manner consistent with the
industry’s highest standards, (b) the personnel performing the Services have
sufficient skill, knowledge and training to perform the Services, and (c) the
Services provided will conform to the provisions of this Agreement.

7. Work Product.

 

  (a) Pre-existing Intellectual Property. Each party retains the right, title
and interest in any of that party’s intellectual property existing prior to the
Effective Date and developed after the Effective Date independent from this
Agreement (collectively, the “Pre-Existing IP”).

 

  (b) Work Product. All of Consultant’s work product, including but not limited
to data, methodologies, ideas, concepts, business reports, analysis, reports,
survey and audit materials, documentation, information, training materials and
any other works discovered, prepared or developed by or for Consultant in the
course of or resulting from the provision of Services under this Agreement (but
excluding Consultant’s Pre-Existing IP) (collectively, the “Work Product”) will
be the sole and exclusive property of the Company.

 

2



--------------------------------------------------------------------------------

  (c) Consultant acknowledges that all items of Work Product that are original
works of authorship which Consultant makes (solely or jointly with others) in
the course of or resulting from the provision of the Services for the Company
and which are protectable by copyright are either “works made for hire,” as that
term is defined in the United States Copyright Act (17 U.S.C.A., Section 101),
or otherwise subject to the assignment to the Company. Consultant hereby assigns
(and agrees to cause to be assigned) to the Company, without further
consideration, the entire right, title and interest in and to the Work Product.
Company is entitled, as author, to the copyright and all other rights therein
throughout the world, including, but not limited to, the right to make such
changes therein and such uses thereof as the Company may determine. If the Work
Product includes any Consultant’s Pre-Existing IP, Consultant hereby grants
Company an unrestricted, royalty-free, perpetual, irrevocable license to make,
have made, use, market, import, distribute, copy, modify, prepare derivative
works, perform, display, disclose, sublicense and otherwise exploit such
Consultant’s Pre-Existing IP.

 

  (d) If for any reason whatsoever, the Work Product are not considered a work
made for hire under the copyright law, then, except as the Company may otherwise
agree in writing, Consultant shall have all rights, title and interest to same
and hereby grants and assigns to the Company, its successors and assigns, all of
its rights, title and interest in and to the Work Product, including, but not
limited to, the copyrights throughout the world (and any renewal, extension or
reversion of copyright now or hereafter provided) and all other rights therein
of any nature whatsoever, whether now known or hereafter devised, including, but
not limited to, the right to make such changes therein and such uses thereof as
the Company may determine. Consultant hereby irrevocably waives (and to the
extent necessary, has caused its employees, contractors and others to waive) all
rights under all laws (of the United States and all other countries) now
existing or hereafter permitted, with respect to all purposes for which the Work
Product may be used, including without limitation: (i) all rights under the
copyright laws (ii) any rights of attribution and integrity or any other “moral
rights of authors” existing under any laws. At no additional charge, Consultant
further agrees to execute any documents and do all things required to record
and/or confirm any assignment of copyright made hereunder or otherwise evidence,
perfect, defend, protect, convey or enforce the rights of the Company in the
Work Product, at the expense of the Company.

 

  (e) Information Requests. The Company shall furnish the Consultant with such
information as the Consultant may reasonably request to perform the Services.

8. Confidentiality.

 

  (a) Confidential Information. For the purposes of this Agreement, the term
“Confidential Information” means any information regarding the Company’s (or its
affiliates’) business including (1) the Work Product, business concepts and
plans, recipes, food preparation methods, equipment, operating techniques,
marketing methods, financial information, demographic and trade area
information, prospective site locations, market penetration techniques, plans,
or schedules, customer profiles, preferences, or statistics, menu breakdowns,
itemized costs, franchisee composition, territories, and development plans, and
all related trade secrets or other confidential or proprietary information
treated as such by the Company, whether by course of conduct, by letter or
report, or by the use of any appropriate proprietary stamp or legend designating
such information or item to be confidential or proprietary, by any communication
to such effect made prior to or at the time any such Proprietary Information is
disclosed to the Consultant, or otherwise, and (2) information regarding the
Company and its business acquired or developed by Consultant during the term of
this Agreement.

 

3



--------------------------------------------------------------------------------

  (b) Obligations. Both during the Term of this Agreement and subsequent to its
termination, Consultant agrees to hold all Confidential Information in
confidence and not to disclose, and not directly or indirectly to use, copy,
digest or summarize, any Confidential Information, except to the extent
necessary to provide the Services as directed or authorized by the Company and,
after termination of this Agreement, as specifically authorized in writing by
the Company. Consultant will not disclose the Confidential Information to any
third party except to employees or representatives who have a need to know and
have signed a written confidentiality agreement that protects the Confidential
Information, which is at least as protective as this Agreement.

 

  (c) Reproductions. All records in whatsoever form and in whatsoever medium
recorded, and any and all copies relating to the Services that Consultant
prepares, uses, or comes into contact with, in the course of Consultant’s
performing the Services under this Agreement, shall be and remain the sole
property of the Company and shall not be removed from the Company’s premises
except as necessary to provide the Services as directed and authorized by the
Company.

 

  (d) Exceptions. Confidential Information does not include information which:
(1) was in Consultant’s possession and was known to Consultant prior to its
receipt from Company without an obligation of confidentiality; (2) was developed
by Consultant prior to the date of this Agreement independent of Company’s
Confidential Information; (3) is or becomes public knowledge without breach of
this Agreement, or (4) is disclosed to Consultant by a third party without
violation of any obligation of non-disclosure.

9. Non-Solicitation. During the Term of this Agreement and for a period of 12
months after the termination of this Agreement, Consultant shall not, without
Company’s prior written consent, directly or indirectly:

 

  (a) cause or attempt to cause any employee, agent, vendor or consultant of
Company or any Company affiliate to terminate his or her employment, agency,
vendor or consultant relationship with Company or any Company affiliate; or
interfere or attempt to interfere with the relationship between Company and any
such employee, agent, vendor or consultant; or hire or attempt to hire any
employee, agent, vendor or consultant of Company or any Company affiliate; or

 

  (b) interfere or attempt to interfere with any transaction, agreement,
prospective agreement, business opportunity or business relationship in which
Company or any affiliate was involved at any point during Consultant’s work for
Company.

10. Termination.

 

  (a) Term. The term of this Agreement begins on the Effective Date and will
continue for a period of one year from the date of execution, but may be
extended for an additional one-year period by Company under the same terms and
conditions as set forth in this Agreement upon the mutual agreement and consent
of the parties evidenced in writing and executed by both parties.

 

  (b) Termination. At any time during the Term, the Company has the right to
immediately terminate this Agreement if Consultant materially breaches any of
the provisions of this Agreement and Consultant does not cure the breach within
30 days of receipt of notice of the breach.

 

4



--------------------------------------------------------------------------------

  (c) Effect of Termination. During the applicable termination notice period
(prior to the effective date of termination), Consultant’s obligations under
this Agreement will remain in full force and effect and Consultant shall
continue to perform and be compensated in accordance with the terms of this
Agreement.

 

  (d) Transition Period. Upon notice of termination pursuant to Paragraph 10
(b) above, the Company also has the right to request that the Company and
Consultant develop a transition plan for any Services in process at the time of
the termination. The Company will pay Consultant a pro rata Consulting Fee for
the Services rendered during the transition period.

 

  (e) Return of Materials. Upon the termination of this Agreement, Consultant
must promptly return any and all records, information, papers, media,
recordings, files or computer files or diskettes (and all copies, duplicates or
facsimiles of any of the foregoing) of the Company and its affiliates (including
parent and subsidiary entities) that relate in any way whatsoever to any
Confidential Information or Work Product (whether completed or in work in
progress).

11. Indemnity. Consultant shall indemnify and hold the Company harmless from any
claims, demands, liabilities (including reasonable attorney’s fees incurred by
the Company), actions, suits, or proceedings asserted or alleged by any third
party for loss or damage arising out of or related to (a) any intentional or
negligent act by Consultant; (b) any failure of Consultant to have paid or
provided for any federal, state or local employment or withholding taxes or any
workers’ compensation taxes as required under Section 3; (c) any claims or
allegations by a third party that any Work Product infringes the third party’s
intellectual property rights, and (d) any breach under this Agreement. The
Company shall provide Consultant with timely notice of any such claim, demand,
liability, action, suit or proceeding; provided, however, that a failure to
provide or delay in providing such notice shall not affect the Company’s rights
under this Agreement except to the extent of any actual prejudice experienced by
Consultant as a direct result of such failure or delay.

12. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the validity, legality or enforceability of such
provision in any other jurisdiction, but this Agreement will be performed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein. It is the intent of the
parties hereto that the provisions hereof be enforceable to the full extent
permitted by applicable law.

13. Complete Agreement. This Agreement and the Exhibits embody the complete
agreement and understanding between the parties and supersedes and preempts any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.

14. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in his or its favor. The parties agree and acknowledge that money
damages may not be an adequate remedy for any breach or threatened breach of any
of Sections 7, 8 or 9 and that any party may in its sole discretion apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of Sections 7, 8
or 9.

15. Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Consultant.

 

5



--------------------------------------------------------------------------------

16. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, or mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service or facsimile transmission, to the recipient at the address below
indicated:

To the Company:

Einstein and Noah Corp.

555 Zang Street, Suite 300

Lakewood, CO 80228

Attn: Secretary

Fax: 303 275-7251

To the Consultant:

Dan Dominguez

200 Donald Court

Danville, CA 94506

Or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement will be deemed to have been given when so
delivered or sent or if mailed, five days after so mailed.

17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado without regard to conflict of
law principles, and any action brought to enforce this Agreement shall be
brought in Jefferson County, Colorado.

18. Parties Bound. This Agreement shall be binding on the parties, their
respective heirs, legatees, legal representatives, successors and permitted
assigns including but not limited to any successor of the Company upon a merger,
reorganization or recapitalization of the Company, except that Consultant’s duty
to perform Services hereunder shall not be assignable.

19. Independent Contractors. This Agreement does not create a partnership,
franchise, joint venture, agency or a fiduciary or employment relationship.
Nothing herein will be construed to grant to Consultant any right or authority
to create any obligation, expressed or implied, on behalf of the Company, or to
bind the Company or its customers in any manner.

20. Assignment. Consultant understands, acknowledges and agrees that the rights
and duties created by this Agreement are specific to Consultant and that a
material factor for the Company in agreeing to enter into this Agreement is its
reliance on the reputation, experience, expertise and resources of Consultant.
Therefore, no rights or obligations of Consultant under this Agreement may be
transferred. Any purported transfer in violation of this section shall
constitute a breach of this Agreement and shall convey to the transferee no
obligations under, rights to or interest in the foregoing. The Company may
transfer or assign this Agreement without the prior consent of Consultant by
providing Consultant with written notice.

21. Minimum Insurance Required. Without limiting indemnification obligations
under Section 11, Consultant will maintain and pay the premiums for such
insurance as necessary to cover his liability, if any, arising out of or caused
by the carrying out of the Services, with a minimum of $1,000,000 per
occurrence. At the request of the Company, Consultant will provide the Company
with certificates of insurance showing that the insurance policies are in
effect. All liability insurance policies must be written on an occurrence basis.
Each policy will expressly provide that it will not be subject to cancellation
or material change without at least 30 days prior written notice to the Company.

 

6



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have executed this Consulting Agreement as
of the date first written above.

 

COMPANY: EINSTEIN AND NOAH CORP. By:  

 

Name:   Title:   CONSULTANT:

By:  

 

Name:       Daniel J. Dominguez

 

7



--------------------------------------------------------------------------------

Exhibit A

During the term of this Agreement, Consultant will work with the Company on the
following projects or initiatives:

Roll out of coffee program;

New store coordination;

Seasonal merchandising execution;

Support for new EVP Operations as reasonably required; and

Such other projects or initiatives as may be agreed to by the parties from time
to time throughout the term of the Agreement.

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE, CONFIDENTIALITY AND NONCOMPETE PROVISIONS

Release. Employee, for himself, his heirs, personal representatives and assigns,
and any other person or entity that could or might act on behalf of him,
including, without limitation, his counsel (all of whom are collectively
referred to as “Releasers”), hereby fully and forever releases and discharges
ENRGI, its parents, divisions, subsidiaries, affiliates, and each of their past
and present officers, agents, directors, employees, shareholders, independent
contractors, attorneys, insurers, and any and all other persons or entities that
are now or may become liable to any Releaser due to any Releasee’s act or
omission (all of whom are collectively referred to as “Releasees), of and from
any and all actions, causes of action, claims, demands, costs and expenses,
including attorneys’ fees, of every kind and nature whatsoever, in law or in
equity, whether now known or unknown, that Releasers, or any person acting under
any of them, may now have, or claim at any future time to have, based in whole
or in part upon any act or omission occurring from the beginning of time through
the date of execution of this Agreement, including but not limited to, any claim
in connection with Employee’s employment relationship with ENRGI, or the
termination thereof, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual
rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act; EXCEPT for the
rights and obligations created by this Agreement and the letter agreement dated
February 22, 2011, between Employee and Jeffrey J. O’Neill, the President and
Chief Executive Officer or Einstein Noah Restaurant Group, Inc. AND EXCEPT for
any vested rights under any pension, retirement, profit sharing, health and
welfare or stock option, or similar plan.

Employee hereby warrants that he has not assigned or transferred to any person
any portion of any claim which is released, waived and discharged above.

Employee further warrants that except as he has reported to the Company before
his final day of employment, June 30, 2011, hereinafter “the Separation Date”,
he has not experienced any illness, injury, or disability compensable or
recoverable under the worker’s compensation laws of any state, and Employee
agrees that he will not file a worker’s compensation claim asserting the
existence of any such previously unreported illness, injury, or disability.

Employee specifically represents that he has had a full and fair opportunity to
consult with counsel of his own choosing concerning the agreements,
representations, and declarations set forth in this Agreement. Employee
understands and agrees that by signing this Agreement he is giving up his right
to bring any legal claim against ENRGI concerning, directly or indirectly,
Employee’s employment



--------------------------------------------------------------------------------

relationship with ENRGI, including his separation from employment. Employee
agrees that this legal release is intended to be interpreted in the broadest
possible manner in favor of ENRGI, to include all actual or potential legal
claims that Employee may have against ENRGI, except as specifically provided
otherwise in this Agreement. Notwithstanding any other provision of this
Agreement, this release shall not waive or in any way limit or otherwise affect
Employee’s rights, if any, to indemnification and/or defense in connection with
any claim that may be asserted against Employee as a consequence of his
employment with the Company, whether such rights arise under the Company’s
articles of incorporation, bylaws, insurance contracts or otherwise.

ENRGI, for itself, its agents, divisions, subsidiaries, representatives,
successors and assigns, and any other person or entity that could or might act
on behalf of it, including, without limitation, its counsel (all of whom are
collectively referred to as “ENRGI Releasers”), hereby fully and forever
releases and discharges Employee, his heirs, personal representatives and
assigns, and any and all other persons or entities that are now or may become
liable to any ENRGI Releaser due to Employee Releasee’s act or omission (all of
whom are collectively referred to as “Releasees), of and from any and all
actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that ENRGI Releasers, or any person acting under
any of them, may now have, or claim at any future time to have, based in whole
or in part upon any act or omission occurring from the beginning of time through
the date of execution of this Agreement, provided, however, that this Release
shall not include any third party action brought against any ENRGI Releasers
arising out of, or as a result of, Employee Releasee’s acts or omissions.

Protection of Trade Secrets and Confidential Information.

(a) Definition of “Confidential Information.” As used in this agreement,
“Confidential Information” means all nonpublic information (whether in paper or
electronic form, or contained in Employee’s memory, or otherwise stored or
recorded) relating to or arising from Company’s business, including, without
limitation, trade secrets used, developed or acquired by Company in connection
with its business. Without limiting the generality of the foregoing,
“Confidential Information” shall specifically include all information concerning
the manner and details of Company’s operation, organization and management;
financial information and/or documents and nonpublic policies, procedures and
other printed, written or electronic material generated or used in connection
with Company’s business; Company’s business plans and strategies; the details of
Company’s relationships with its distributors, contractors and vendors;
nonpublic forms, contracts and other documents used in Company’s business; all
confidential information concerning Company’s employees, agents and contractors,
including without limitation such persons’ compensation, benefits, skills,
abilities, experience, knowledge and shortcomings, if any; the nature and
content of proprietary computer software used in Company’s business; and all
other information concerning Company’s concepts, prospects, customers,
employees, agents, contractors, earnings, products, services, equipment,
systems, and/or prospective and executed contracts and other business
arrangements. “Confidential Information” does



--------------------------------------------------------------------------------

not include information that (i) is now in or later enters the public domain
through no wrongful act on the part of Employee, (ii) was in possession of the
Employee prior to receipt from the Company, (iii) is or was independently
developed by the Employee without use of the Company’s confidential information,
(iv) is furnished to others by the Company without restrictions similar to those
herein on the right of the Employee to use or disclose such information, or
(v) must be disclosed pursuant to requirements of law or valid legal process,
provided that the Employee shall promptly notify the Company in advance of any
such disclosure and reasonably cooperate in the Company’s attempts to maintain
the confidentiality of its information at issue.

(b) Employee’s Use of Confidential Information. Employee shall not, without
Company’s prior written consent, at any time, directly or indirectly, for a
period of three (3) years following the Effective Date: (i) use any Confidential
Information for any purpose; or (ii) disclose or otherwise communicate any
Confidential Information to any person or entity without the Company’s prior
written consent.

(c) Acknowledgments. Employee acknowledges that during Employee’s employment
with Company, Employee had access to Confidential Information, all of which was
made accessible to Employee only in strict confidence; that unauthorized
disclosure of Confidential Information could damage Company’s business; that
Confidential Information could be susceptible to immediate competitive
application by a competitor of Company’s; that Company’s business is, in part,
dependent on access to and the continuing secrecy of Confidential Information;
that certain Confidential Information is novel, unique to Company and known only
to Employee, Company and certain key employees and contractors of Company; that
Company shall at all times retain ownership and control of all Confidential
Information; and that the restrictions contained in this Agreement are
reasonable and necessary for the protection of Company’s legitimate business
interests.

(d) Records Containing Confidential Information. “Confidential Records” means
all documents and other records, whether in paper, electronic or other form,
that contain or reflect any Confidential Information. Employee shall immediately
deliver to Company or its designee (and shall not keep in Employee’s possession
or deliver to any other person or entity) all Confidential Records and all other
Company property, whether tangible or intangible, in Employee’s possession or
control. Employee understands and agrees that compliance with this paragraph may
require that data be removed from Employee’s personal computer or other
electronic equipment. Consequently, upon written request from the Company,
Employee agrees to certify in writing to the Company that all Company
Confidential Records previously existing on Employee’s personal computer or
other electronic equipment have been deleted and/or destroyed.



--------------------------------------------------------------------------------

Unfair Competition.

(a) Covenants. During the twelve (12) month period following the Separation
Date, (the “Restricted Period”), Employee shall not, within the United States
(the “Protected Region”), directly or indirectly, serve or become associated
with, whether as an officer, director, employee, consultant, owner, shareholder,
adviser, joint venture partner, or otherwise, with Bruegger’s Enterprises or any
affiliate thereof, Corner Bakery Cafe or any affiliate thereof; Au Bon Pain or
any affiliate thereof; or Panera Bread Company or any affiliate thereof. This
covenant shall not, however, prohibit Employee from owning less than two percent
of the securities of any competitor of ENRGI, if such securities are publicly
traded on a nationally recognized stock exchange or over-the-counter market.

(b) Acknowledgments. Employee acknowledges that the foregoing geographic
restriction on competition is fair and reasonable, given the nature and
geographic scope of ENRGI’s business operations and the nature of Employee’s
position with ENRGI. Employee also acknowledges that while employed by ENRGI,
Employee had access to information that would be valuable or useful to ENRGI’s
competitors, and therefore acknowledges that the foregoing restrictions on
Employee’s future employment and business activities are fair and reasonable.
Employee acknowledges and is prepared for the possibility that Employee’s
standard of living may be reduced during the Restricted Period, and assumes and
accepts any risk associated with that possibility.

(c) Acknowledgments of Law. Employee acknowledges the following provisions of
Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

Any contract for the protection of trade secrets; or

Employee and management personnel and officers and employees who constitute
professional staff to Employee and management personnel.

Employee acknowledges that this Agreement is a contract for the protection of
trade secrets within the meaning of § 8-2-113(2)(b) and is intended to protect
the Confidential Information and Confidential Records identified, above, and
that Employee is an Employee or manager, or professional staff to an Employee or
manager, within the meaning of § 8-2-113(2)(d).

Prohibition of Unfair Solicitation. During the 12 months following the
Separation Date, Employee shall not without Company’s prior written consent,
directly or indirectly cause or attempt to cause any employee, agent or
contractor of Company or any Company affiliate to terminate his or his
employment, agency or contractor relationship with Company or any Company
affiliate; or interfere or attempt to interfere with the relationship between
Company and any employee, agent or contractor. Notwithstanding the forgoing,
however, this paragraph shall not prohibit any entity with



--------------------------------------------------------------------------------

whom Employee is employed or otherwise affiliated from soliciting or hiring any
person so long as Employee is not consulted concerning or otherwise involved,
directly or indirectly, in such solicitation and/or hiring, nor shall this
paragraph impose any liability upon any entity in the event that any person
applies for or inquires concerning employment in response to any advertisement
or other job posting, so long as Employee is not consulted concerning or
otherwise involved, directly or indirectly, in any aspect of the recruitment,
evaluation or hiring of the person(s) in question.

Remedies for Breach of the Restrictive Covenants. Employee acknowledges that if
Employee breaches any of his obligations under paragraph 3, 4, and/or 5 hereof
(the “Restrictive Covenants”), the Company will suffer immediate and irreparable
harm and damage for which money alone cannot fully compensate Company. Employee
therefore agrees that upon such breach or threatened breach of any such
obligation, the Company shall be entitled to seek a temporary restraining order,
preliminary injunction, permanent injunction or other injunctive relief, without
posting any bond or other security, compelling Employee to comply will any or
all such obligations. This paragraph shall not be construed as an election of
any remedy, or as a waiver of any right available to Company under this
Agreement or the law, including the right to seek damages from Employee for a
breach of any provision of this Agreement, nor shall this paragraph be construed
to limit the rights or remedies available under applicable law for any violation
of any provision of this Agreement.